      Case 2:20-cr-00053-WFN    ECF No. 197    filed 01/22/21   PageID.581 Page 1 of 2



   William D. Hyslop
 1 United States Attorney
 2 Eastern District of Washington
   Patrick J. Cashman
 3 Assistant United States Attorney
 4 Post Office Box 1494
   Spokane, WA 99210-1494
 5 Telephone: (509) 353-2767
 6                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 7
    UNITED STATES OF AMERICA,
 8
 9                               Plaintiff,           2:20-CR-00053-WFN-3
10
                       v.
11                                                    United States’ Notice of Review and
     STEPHEN JAMES JOHNSON, JR.,                      Objections to the Presentence
12
                                                      Investigation Report
13                               Defendant.
14
15
16         Plaintiff, United States of America, by and through William D. Hyslop, United

17 States Attorney for the Eastern District of Washington, and Patrick J. Cashman,
18 Assistant United States Attorney for the Eastern District of Washington, submits the
19 following notice of review and objections to the draft Presentence Investigation
20 Report (“PSIR”). (ECF No. 195).
21         The United States has no legal objections to the PSIR.

22
23         Dated: January 22, 2021.

24
                                                 William D. Hyslop
25                                               United States Attorney
26
                                                 s/ Patrick J. Cashman
27                                               Patrick J. Cashman
                                                 Assistant United States Attorney
28
     United States’ Review and Objections to Draft Pre-Sentence Investigation Report - 1
      Case 2:20-cr-00053-WFN      ECF No. 197   filed 01/22/21   PageID.582 Page 2 of 2




                                CERTIFICATE OF SERVICE
1
2          I hereby certify that on January 22, 2021, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system which will send notification of
4 such filing to the following:
5
           Stephen Hormel
6
7
                                                   s/ Patrick J. Cashman
8                                                  Patrick J. Cashman
9                                                  Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Review and Objections to Draft Pre-Sentence Investigation Report - 2
